IN THE SUPREME COURT, STATE OF WYOMING

                                       2017 WY 1
                                                              October Term, A.D. 2016

                                                                   January 5, 2017

TRESTIN M. PIERCE,

Appellant
(Defendant),

v.                                                S-16-0213

THE STATE OF WYOMING,

Appellee
(Plaintiff).


       ORDER AFFIRMING THE DISTRICT COURT’S “ORDER REVOKING
                 PROBATION AND IMPOSING SENTENCE”
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court.
Appellant filed this appeal to challenge the district court’s June 28, 2016, “Order
Revoking Probation and Imposing Sentence.” In that order, the district court revoked
Appellant’s probation following Appellant’s admission to the alleged probation violation.
The district court imposed a 30 to 60 month sentence on the underlying charge of
delivery of heroin. Wyo. Stat. Ann. § 35-7-1031(a)(i).

[¶2] On October 31, 2016, Appellant’s court-appointed appellate counsel e-filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). The next day, this Court entered an “Order
Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on
or before December 19, 2016, Appellant “may file with this Court a pro se brief
specifying the issues he would like this Court to consider in this appeal.” This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would
“make its ruling on counsel’s motion to withdraw and, if appropriate, make a final
decision on this appeal.” This Court notes that Appellant has not filed a pro se brief or
other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s June 28, 2016, “Order Revoking Probation and Imposing
Sentence” should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Trestin M. Pierce, is hereby permitted to withdraw as counsel of record for
Appellant; and it is further

[¶5] ORDERED that the district court’s June 28, 2016, “Order Revoking Probation
and Imposing Sentence” be, and the same hereby is, affirmed.

[¶6]   DATED this 5th day of January, 2017.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice